Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2020 and 8/2/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     
Claim 1-10 limitation, descriptive text + “section”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language, the descriptive text preceding the section,  without reciting 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Per Applicant’s 0032 the ECU includes the “route generating section”, Also 0008 is in the Server.  Per Applicant’s 0008 “transmitting section” is in the server.  Per Applicant’s 0040 “storage section” is a memory. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term “information concerning the second curvature” does not appear in the spec and reading the claims does not give a clear idea as to what it means. The bae claims read in light of common understanding would be parameters about the route relating to the curvature. But the dependent claims introduce weather and vehicle parameters that would not normally be included in “information concerning the second curvature”. What is “information concerning the second curvature”? How would a reader know the meets and bounds of the claims? Does Applicant understand the bounds of the limitation?

Claim 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term “information concerning the second curvature” and the inconsistent use with typical language to include non-curve .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 5, and 6, “a segment” appears twice. This is unclear as it is the same label introduced twice causing confusion. Examiner recommends distinguishing between the segments “a first segment” and “a second segment”. Dependent claims similarly rejected.
In claims 1, 5, and 6, “plurality of unit lines” are introduce and it is unclear if the “first unit line” and “second unit line” are part of the plurality. Dependent claims similarly rejected.
 In claims 1, 5, and 6, “the plurality of routes” are not properly introduced with “a”. Further “the respective plurality of routes” appears causing confusion if it is the same plurality of routes.  Dependent claims similarly rejected.
In claims 1, 5, and 6, the curve described needs both a curvature that changes continuously and curvature that is constant. Examiner recommends: making it optional between them or separate curves. Dependent claims similarly rejected.
In claims 1, 5, and 6, it is unclear if the “curvature” described in the first portions is related to first and second curvatures. Dependent claims similarly rejected.
In claims 1, 5, and 6, Using the words “information concerning the second curvature” against accepted meaning to include vehicle type information, weather information, and loaded weight information. Makes it unclear as to what is and is not “information concerning the second curvature”.  It appears almost any information can meet the way that “information concerning the second curvature” is being used. Dependent claims similarly rejected.
Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: There is no link between vehicle type information, weather information, and loaded weight information and the other claims for how that information is incorporated.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because broadest reasonable interpretation of the segments indicated in the claim interpretation part above may include the device purely being done via transitory waves captured on the server or processor. Transitory waves are explicitly not patent eligible material. 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a device for including at least one step.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of route costing, route generation, and route storage. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “sections”, “server”, “vehicle”, “route generating device”.   That is, other than reciting “sections”, “server”, “vehicle”, “route generating device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “target route generating section” language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an “target route generating section”  does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “sections”, “server”, “vehicle”, “route generating device”.   That is, 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano US 9,821,801 B2.
Claims Claim 1, 5, and 6 (the server and vehicle are found in Di Cairano C2Line-40-55)  Di Cairano suggests a route generating device configured to generate a route, comprising: 
a target route generating section configured to generate a target route by connecting an initial location and a destination location through a line including a curve [Di Cairano: C6 Line 22-35, C12 Line 1-3], 
the curve generated by the target route generating section having a segment in which a curvature of the curve changes continuously [Di Cairano: C12 Line 4 - C13 Line 5], 
the target route generating section being configured to generate the target route by connecting the initial location and the destination location through a plurality of unit lines [Di Cairano: C12 Line 4 - C13 Line 5], 
the curve generated by the target route generating section including a segment in which a rate of change in the curvature is constant along the curve [Di Cairano: C12Line 7-10 “two consecutive line segments.” Line segments where the rate of change of the curve is zero and is a curve of zero], 
[Di Cairano: C1 Line 65- C2 Line 10, C4 Line 25-35, C5 Line 25-46], 
Di Cairano discloses the claimed invention, as discussed above, except for the step of the costing function being the sum of travel distance and direct distance.  It would have been an obvious matter of design choice to modify the teachings of Di Cairano to provide the step of the costing function being the sum of travel distance and direct distance. Since the applicant has not disclosed that the costing function being the sum of travel distance and direct distance solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Di Cairano will perform the invention as claimed by the applicant with any means, method, or product to the costing function being the sum of travel distance and direct distance. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the costing function of Di Cairano to be that claimed in design choice because it is another choice for how to determine cost of a route between two points from a limited set of was to calculate cost between two points of direct distance, traveled distance, deviation from direct or the combinations thereof.
the target route generating section being configured to 
store, in a storage section, curvature information indicating a first curvature of a first unit line [Di Cairano: C10 Line 43-60] and 
determine, by referring to the curvature information stored in the storage section, information concerning a second curvature of a second unit line by which the first unit line is followed [Di Cairano: C10 Line 43-60].
[Di Cairano: Fig. 5 -Fig. 7 and related text.].
Claim 3 and claim 7, wherein the information concerning the second curvature includes at least one of the second curvature [Di Cairano: C10 Line 43-60] and steering information [Di Cairano: C5 Lin25-45, C8 Line50-60].
Claim 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano US 9,821,801 B2 in view of Funai JP 2005-099930 A.
Claim 4, and 8-10, Di Cairano does not explicitly teach using the vehicle type (does disclose so steering configuration types), weather information, and loaded weight information.  Funai discloses wherein the target route generating section determines the information concerning the second curvature of the second unit line by further referring to at least one of vehicle type information, weather information [Funai: “Further, the traveling condition is at least one of a road surface condition, a weather condition, a vehicle speed, and a vehicle type. That is, an element that easily affects the traveling of the vehicle is set as the traveling condition, and a more appropriate target traveling line can be set in the in-vehicle device 1.”], and loaded weight information. It would have been obvious to one of ordinary skill at the time of filing to modify the route generation input information of Di Cairano to include weather and vehicle type of Funai because those variable impact the ability of the vehicle to handle a curve it merely involves using a known device in a known way with predictable results for the benefit of producing a route that meets the limitations of the vehicle and weather. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2005-035498 to provide a traveling support device for a vehicle, surely preventing contact with an obstacle, and improved in possibility of reaching a target position. SOLUTION: In determining a position to be avoided by a vehicle in the course of guiding from initial positions, setting a margin for a 
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665